Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             DETAILED ACTION
1. This action is response to the amendment filed on 06/16/2022; claims 1-11, and 13 are pending. 
                 Response to argument(s)/and amendment(s)
2. The objection(s) to claims 4 and 10 is withdrawn responding to the newly added amendment to claims 4 and 10.
3. Applicant argues the cited references do not teach claimed features “identifying particular endpoints to be used on the computer network during a time period and applying the flow routing algorithm only to the identified particular endpoints” because the Huang discloses the calculation for the primary path and the calculation from the sub-optimal path are performed using the entire network and not particular identified endpoints. 
4. The argument(s) is not persuasive. Huang clearly teaches preset (identifying) a path between a source node and a destination node/target entity (particular identified endpoint) (see Huang abstract; [0003], lines 1-4; [0004], lines 1-3)). Huang also teaches source node computes a communication path by route calculation with a route algorithm (applying the flow routing algorithm) to the destination node/target entity (the identified particular endpoint) (see Huang abstract; [0003], lines 1-4; [0004], lines 1-3; figure 1, figure 4, item 401)). So ideally, Huang’s teaching read on “identifying particular endpoints to be used on the computer network during a time period and applying the flow routing algorithm only to the identified particular endpoints.”
Therefore, the previous Office Action is retained.

                              Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 5. Claims 1, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (U.S. 20080205282) in view of Latvakoski (U.S. 8,995,438) and further in view of Jiao (U.S. 20160234099)
Regarding claim 1:
A method of managing a computer network in a production environment, comprising:
identifying the particular endpoints to be used on the computer network during a time period: (preset flow path between a source node and a destination node for a time period or in a real-time: Huang, abstract, lines 1-3; [0033]); and
running a flow routing algorithm for the computer network and applying the flow routing algorithm only to the identified particular endpoints (the source node computes a hypo-excellent path by the route algorithm, and compares the hypo-excellent path with the backup path, if the hypo-excellent path is more excellent than the backup path, then implements the source node switches the service flow to the hypo-excellent path and transmits the service flow to the destination entity through the hypo-excellent path: Huang abstract).
However, Huang does not explicitly teach at least a predetermined time prior to commencement of the time period, running a flow routing algorithm for the computer network.
In similar art, Latvakoski teaches the controller is arranged to run a neighbour discovery process of the routing protocol at predetermined time instants so as to update the routing information (see Latvakoski column 8, lines 63-65).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Latvakoski’s ideas into Huang’s system in order to provide an efficient data routing management system, (see Latvakoski, column 1, lines 55-67).
However, Huang-Latvakoski does not explicitly teach identifying the particular endpoints to be used on the computer network during the time period includes excluding endpoints that are unused on the computer network during the time period.  
In similar art, Jiao teaches a controller may select among available network nodes and connections to combine to form path. It is essential to understand that unselected network node(s) is read on unused endpoints (Jiao, [0050]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jiao’s ideas into Huang-Latvakoski’s system in order to provide an efficient data routing management system, such as, dynamically identify an appropriate path for the flow data based on the desired transmission characteristics, (see Jiao, [0010]).
Regarding claim 6:
Claim 6 is rejected under rationales of claim 1.
Regarding claim 7:
A controller for managing a computer network in a production environment, comprising: processing circuitry configured to: 
identify particular endpoints to be used on the computer network during a time period: (preset flow path between a source node and a destination node for a time period or in a real-time: Huang, abstract, lines 1-3; [0033]); and 
run a flow routing algorithm for the computer network and applying the flow routing algorithm only to the identified particular endpoints (the source node computes a hypo-excellent path by the route algorithm, and compares the hypo-excellent path with the backup path, if the hypo-excellent path is more excellent than the backup path, then implements the source node switches the service flow to the hypo-excellent path and transmits the service flow to the destination entity through the hypo-excellent path: Huang abstract).
However, Huang does not explicitly teach at least a predetermined time prior to commencement of the time period, running a flow routing algorithm for the computer network.
In similar art, Latvakoski teaches the controller is arranged to run a neighbour discovery process of the routing protocol at predetermined time instants so as to update to update the routing information (see Latvakoski column 8, lines 63-65).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Latvakoski’s ideas into Huang’s system in order to provide an efficient data routing management system, (see Latvakoski, column 1, lines 55-67).
However, Huang-Latvakoski does not explicitly teach identifying the particular endpoints to be used on the computer network during the time period includes excluding endpoints that are unused on the computer network during the time period.  
In similar art, Jiao teaches a controller may select among available network nodes and connections to combine to form path. It is essential to understand that unselected network node(s) is read on unused endpoints (Jiao, [0050]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jiao’s ideas into Huang-Latvakoski’s system in order to provide an efficient data routing management system, such as, dynamically identify an appropriate path for the flow data based on the desired transmission characteristics, (see Jiao, [0010]).
6. Claims 2, 4-5, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Latvakoski-Jiao in view of Choudhury et al. (U.S. 10,581,736)
Regarding claim 2:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 1, but does not explicitly teach providing an indication of a likelihood that the identified particular endpoints will be added to the computer network during the time period.
In similar art, Choudhury teaches machine-learning-based traffic predictions used to predict/adjust next-hop or next-next-hop backup paths for future time periods (see, Choudhury column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 4:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 1, but does not explicitly teach selecting the identified particular endpoints based upon the predetermined time prior to commencement.
In similar art, Choudhury teaches every hour, every fifteen minutes, every 20 minutes, etc. (predetermined time) adjust (select) the next-hop or n-next-hop backup paths using machine-learning-based traffic predictions. It is essential to understand that endpoints of backup path should be identified/selected (see, Choudhury, column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 5:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 1, but does not explicitly teach partitioning the time period into a plurality of sections during which routes will not be rearranged.
In similar art, Choudhury teaches every hour, every fifteen minutes, every 20 minutes, etc. (time sections), machine-learning-based traffic adjusts the next-hop or n-next-hop backup paths. It means durations outside the time sections the routes will not be rearranged (see, Choudhury, column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 8:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 7, but does not explicitly teach provide an indication of a likelihood that the identified particular endpoints will be added to the computer network during the time period.
In similar art, Choudhury teaches machine-learning-based traffic predictions used to predict/adjust next-hop or next-next-hop backup paths for future time periods (Choudhury column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 10:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 7, but does not explicitly teach select the identified particular endpoints based upon the predetermined time prior to commencement.
In similar art, Choudhury teaches every hour, every fifteen minutes, every 20 minutes, etc. (predetermined time) adjust (select) the next-hop or n-next-hop backup paths using machine-learning-based traffic predictions. It is essential to understand that endpoints of backup path should be identified/selected (see, Choudhury, column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
Regarding claim 11:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 7, but does not explicitly teach partitioning the time period into a plurality of sections during which routes will not be rearranged.
In similar art, Choudhury teaches every hour, every fifteen minutes, every 20 minutes, etc. (time sections), machine-learning-based traffic adjusts the next-hop or n-next-hop backup paths. It means durations outside the time sections the routes will not be rearranged (see, Choudhury, column 3, lines 55-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Choudhury’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Choudhury’s ideas into Huang-Latvakoski-Jiao’s system.
7. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang-Latvakoski-Jiao in view of Eagan (U.S. 20050013594)
Regarding claim 13:
Huang-Latvakoski-Jiao discloses the invention substantially as disclosed in claim 1, but does not explicitly teach the time period is a time when a recording studio is operational.
In similar art, Eagan teaches the video recording kiosk is configured for allowing a first user to record a first video message regarding a topic during a first period of time and allowing a second user to record a second video message regarding the topic during a second period of time, (Eagan, [0003]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Eagan’s ideas into Huang-Latvakoski-Jiao’s system in order to save resources and development time by implying Eagan’s ideas into Huang-Latvakoski-Jiao’s system.
8. Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Latvakoski-Jiao-Choudhury in view of Henderson et al. (U.S. 20200336230)
Regarding claim 3: 
Huang-Latvakoski-Jiao-Choudhury discloses the invention substantially as disclosed in claim 2, but does not explicitly teach a type of programme being produced in the studio or an identity of the producer of a programme.
 In similar art, Henderson teaches more clear about programming is generated in a studio, (see, Henderson [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Henderson’s ideas into Huang-Latvakoski-Jiao-Choudhury’s system in order to save resources and development time by implying Henderson’s ideas into Huang-Latvakoski-Jiao-Choudhury’s system.
Regarding claim 9: 
Huang-Latvakoski-Jiao-Choudhury discloses the invention substantially as disclosed in claim 8, but does not explicitly teach a type of programme being produced in the studio or an identity of the producer of a programme.
 In similar art, Henderson teaches more clear about programming is generated in a studio, (see, Henderson [0006]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Henderson’s ideas into Huang-Latvakoski-Jiao-Choudhury’s system in order to save resources and development time by implying Henderson’s ideas into Huang-Latvakoski-Jiao-Choudhury’s system.
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                   Conclusions
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452